In two juvenile delinquency proceedings, the appeal is from an order of the Family Court, Kings County, entered May 29, 1973, which, after fact-finding determinations in the two proceedings, placed appellant on probation. Order and the two fact-finding determinations reversed, on the law, without costs, and new fact-finding hearings ordered. The record does not show that appellant and her parent were advised of appellant’s right to remain silent at the commencement of the fact-finding hearing (Family Ct. Act, § 741). Neither does it show that she was questioned by the Family Court as to any of the facts contained in the petition, that she herself admitted to any of said facts, or, if she did, that she and her parent were properly advised of the consequences of such an admission. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Cohalan, JJ., concur.